Citation Nr: 1140298	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO. 08-29 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as depression secondary to service-connected degenerative disc disease and radiculopathy.

2. Entitlement to service connection for memory loss.

3. Entitlement to service connection for type II diabetes mellitus, claimed as due to exposure to Agent Orange or another toxin during active service.

4. Entitlement to service connection for vision problems, diagnosed as retinal neuropathy, claimed as secondary to type II diabetes mellitus.

5. Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ, claimed as due to type II diabetes mellitus.

6. Entitlement to service connection for a growth in the nasal cavity, claimed as cancer due to exposure to Agent Orange or another toxin.

7. Entitlement to service connection for disability of the throat, claimed as cancer due to exposure to Agent Orange or another toxin.

8. Entitlement to service connection for pain in the hands, claimed as due to type II diabetes mellitus or exposure to Agent Orange or another toxin.

9. Entitlement to service connection for disability of the feet, claimed as due to type II diabetes mellitus or exposure to Agent Orange or another toxin.

10. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine for the period from January 26, 2007, to January 13, 2010, and a rating in excess of 40 percent for the period from January 14, 2010, forward.

11. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity for the period from September 24, 2007, to January 13, 2010, and a rating in excess of 20 percent for the period from January 14, 2010, forward.

12. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity for the period from September 24, 2007, to January 13, 2010, and a rating in excess of 20 percent for the period from January 14, 2010, forward.

13. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

14. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

15. Entitlement to service connection for a scar of the left arm.

16. Entitlement to service connection for skin disability, claimed as due to exposure to Agent Orange or another toxin during active service.


REPRESENTATION

Appellant represented by:	Barbara L. Kuhl


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007 and March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In the August 2007 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine and granted an initial rating of 20 percent. Additionally, the RO denied service connection for the following claimed disabilities: a chronic acquired psychiatric disorder, to include posttraumatic stress disorder; type II diabetes mellitus; a skin condition; a scar of the left arm; a vision problem; pain in the hands and feet; and memory loss. 

In the March 2008 rating decision the RO granted service connection for radiculopathy of the right lower extremity and assigned an initial rating of 10 percent, and granted service connection for radiculopathy of the left lower extremity and assigned an initial rating of 10 percent. Additionally, the RO denied service connection for the following claimed disabilities: a growth in the sinus cavity, throat cancer, and special monthly compensation based on loss of use of a creative organ.

In June 2010 the RO issued partial grants with respect to the Veteran's claims for higher initial ratings for degenerative disc disease and radiculopathy of the left and right lower extremities. The Veteran has continued his appeal for still-higher initial ratings. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran provided testimony at a July 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

At the hearing the Veteran requested that his claim for service connection for an acquired psychiatric disability be bifurcated into claims for service connection for PTSD and service connection for depression secondary to service-connected low back disability and radiculopathy. The Board presently grants the claim of service connection for an acquired psychiatric disorder not including PTSD, and has bifurcated the claims accordingly, as reflected on the title page of this decision. Bifurcation of a claim generally is within the Secretary's discretion. See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).

At a VA examination in January 2010 the examiner noted by history that the Veteran had quit his job as a security guard three years previously due to low back disability. The Veteran is in receipt of SSA disability benefits. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. The issue of a TDIU is part and parcel of the claims for higher initial ratings for degenerative disc disease of the lumbar spine and radiculopathy of the lower extremities. As a result, the Board assumes jurisdiction over the matter.

The issues of (1) an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine for the period from January 26, 2007, to January 13, 2010, and a rating in excess of 40 percent for the period from January 14, 2010, forward, (2) an initial rating in excess of 10 percent for radiculopathy of the left lower extremity for the period from September 24, 2007, to January 13, 2010, and a rating in excess of 20 percent for the period from January 14, 2010, forward; (3)
an initial rating in excess of 10 percent for radiculopathy of the right lower extremity for the period from September 24, 2007, to January 13, 2010, and a rating in excess of 20 percent for the period from January 14, 2010, forward; (4) a TDIU; (5) service connection for an acquired psychiatric disorder, claimed as PTSD; (6) service connection for a scar of the left arm, (7) service connection for skin disability, claimed as due to exposure to Agent Orange or another toxin during active service, and (8) disability of the feet, claimed as due to type II diabetes mellitus or exposure to Agent Orange or another toxin, are addressed in the REMAND portion of the decision below. These issues are remanded to the RO in Huntington, West Virginia.

As noted above, in a rating decision dated in August 2007, the RO granted service connection for degenerative disc disease of the lumbar spine, effective from January 16, 2007, and in a rating decision dated in March 2008 the RO granted service connection for bilateral radiculopathy into the lower extremities, effective from September 24, 2007. In August 2010 the RO received a notice of disagreement as to the effective dates for service connection assigned for degenerative disc disease of the lumbar spine and service connection for bilateral radiculopathy. This raises the matters of whether a timely notice of disagreement was received with respect to the claims for an earlier effective date for service connection for degenerative disc disease of the lumbar spine and bilateral radiculopathy. The Board does not have current jurisdiction over these matters and they are referred to the RO for appropriate action.




FINDINGS OF FACT

1. The competent and probative medical evidence demonstrates that the Veteran has an acquired psychiatric disorder as secondary to service-connected degenerative disc disease and radiculopathy; this psychiatric disability has been diagnosed as a pain disorder, a depressive disorder, and a generalized anxiety disorder, and includes symptoms of memory loss.

2. The preponderance of the evidence indicates that the Veteran was not exposed to Agent Orange during active service, and his assertions that he was exposed to Agent Orange or another toxin in the back of a mail truck during active service are not competent, credible, or of any substantial probative weight; his assertions in this regard are no more than matters of remote possibility and pure speculation.

3. There is no contention or competent evidence to show that type II diabetes mellitus or neurological disease or arthritis of the hands had an onset within one year after discharge from active service.

4. Apart from the Veteran's contention that he was exposed to Agent Orange or another toxin in the back of a mail truck during active service, there is no competent evidence to show or contention that the Veteran has vision loss diagnosed as diabetic retinopathy, a growth of the nasal cavity claimed as cancer, a throat disability claimed as cancer, loss of use of a creative organ, or neurological disability or arthritis of the hands, that began during service or is related to any incident of service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder as secondary to service-connected degenerative disc disease and radiculopathy, diagnosed as a pain disorder, a depressive disorder and a generalized anxiety disorder, and including symptoms of memory loss, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2. The criteria for service connection for type II diabetes mellitus, claimed as due to exposure to Agent Orange or another toxin during active service, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a),(e) (2011).

3. The criteria for service connection for vision problems, diagnosed as retinal neuropathy, claimed as secondary to type II diabetes mellitus, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a),(e) (2011).

4. The criteria for special monthly compensation based on loss of use of a creative organ, claimed as due to type II diabetes mellitus, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1114(k), 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a),(e), 3.350 (2011).

5. The criteria for service connection for a growth in the nasal cavity, claimed as cancer due to exposure to Agent Orange or another toxin, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a),(e) (2011).

6. The criteria for service connection for disability of the throat, claimed as cancer due to exposure to Agent Orange or another toxin, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a),(e) (2011).

7. The criteria for service connection for pain in the hands, claimed as cancer due to exposure to Agent Orange or another toxin, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a),(e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that competent medical evidence of significant probative value indicates that the Veteran has a pain disorder, depression, and anxiety due to service-connected degenerative disc disease and radiculopathy into the lower extremities. As a result, the Board grants the claim for service connection for acquired psychiatric disability as secondary to service-connected degenerative disc disease and bilateral radiculopathy.

The Board also finds that the preponderance of the evidence is against the Veteran's assertion that he was exposed to Agent Orange or another toxin in the back of a mail truck during active service. As a result, the Board denies the Veteran's claims for service connection for type II diabetes mellitus, claimed as due to exposure to Agent Orange or another toxin; for disability of the hands either as secondary to diabetes or as a result of exposure to Agent Orange or another toxin; for vision loss, claimed as due to diabetes mellitus; and for disabilities of the nasal cavity and throat, claimed as cancer due to exposure to Agent Orange or another toxin; and for special monthly compensation based on loss of use of a creative organ, claimed as due to diabetes mellitus.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice  must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). 

VCAA letters dated in February 2007, April 2007, and January 2008 explained the evidence necessary to substantiate the Veteran's claims and informed him of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the VCAA notice letters were provided prior to initial adjudication of the Veteran's claims and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Here, for each claim the required VCAA notice was completed prior to the initial adjudication with respect to that claim. Further, that any defect with respect to the timing of the VCAA notice requirement was harmless error, as the claims were subsequently readjudicated by supplemental statements of the case, most recently in June 2010. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, reports of VA examinations, and the Veteran's Social Security Administration (SSA) disability records. However, with respect to the claims being decided below, the Board notes that not all VA treatment records that may contain findings with respect to the disabilities at issue have been obtained and VA examinations have not been provided. However, there is no prejudice in currently deciding these claims because they stem from a factual basis that constitutes no more than remote possibility and pure speculation, with no prospect of substantiating the claim. 

Specifically, the Veteran asserts that during service he was exposed to Agent Orange or another toxin in the back of a mail truck during active service, resulting in type II diabetes, loss of use of a creative organ, vision problems, pain in the hands, a growth in the sinus cavity that he claims as cancer, and throat symptoms that he also claims as cancer. 

The Veteran's Report of Separation from the Armed Forces indicates that he was trained and served as a mail clerk, outside of Vietnam. There is no evidence that he has specialized training or expertise in the identification of chemical substance, in particular toxins such as herbicides. 
However, although the Veteran previously claimed that these conditions were due to Agent Orange in specific, the Veteran clarified during his July 2011 Board hearing that he did not know whether the chemical was Agent Orange; further, the Board finds it exceedingly unlikely, to the point of remote possibility, that Agent Orange powder in a damaged drum was transported in the back of a mail truck. 

Additionally, at the July 2011 Board hearing the undersigned explored avenues by which the Veteran might substantiate his claim or VA might assist him in development of the claim; however, neither the Veteran nor his representative could conceive of any manner by which the claimed possible toxin might be identified or linked to the claimed disabilities. See July 2011 Board hearing transcript, pages 4-5, 35-45, 49-52, and page 59, where Veteran's representative reports that she does not know how the Agent Orange-related claims would be substantiated and that substantiation of the claims may be impossible. 

The criteria for providing a VA examination are not met with respect to these claims are not met because there is not "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service." See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). Rather, there is only the remote possibility based on pure speculation that the claimed conditions may have been due to one instance of an unverifiable exposure to an unidentified toxin in the back of a mail truck. The mere contention that a mail clerk stationed on Okinawa was exposed to an herbicide while riding in the back of a mail truck approaches if not arrives at an inherently incredible assertions. Samuels v. West, 11 Vet. App. 433, 435 (1998). 

However, because the Veteran claims that his skin condition has been chronic since service, and there is evidence in the service treatment records of in-service skin problems and foot problems, and his bilateral foot pain may plausibly be related to service-connected low back disability, those claims will be remanded to obtain all relevant treatment records and provide the Veteran a VA examination. Although the Veteran also claims these conditions are due to exposure to toxin from the back of a mail truck during active service, there are no plausible avenues by which these less tenable aspects of the claims might be substantiated.
All relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to these claims decided below. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained that could substantiate the claims.

No further evidence or development will be required with respect to the Veteran's claim for service connection for an acquired psychiatric disability, claimed as depression as secondary to service-connected low back disability and sciatica, because there is sufficient evidence of record to grant the claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed with respect to the matters decided below and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims decided. 


Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. §  3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Certain chronic disabilities, to include organic diseases of the nervous system, diabetes mellitus, and arthritis are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Exposure to Agent Orange and other herbicide agents is presumed for certain veterans who served in Vietnam during the Vietnam Era. The Veteran does not contend that he served in Vietnam and his service treatment records indicate that he did not serve in Vietnam. Accordingly, a presumption of exposure to Agent Orange or other herbicide agents is not presumed in this case. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Additionally service connection is presumed for Veterans who were exposed to Agent Orange or other certain herbicide agents and who later develop type II diabetes mellitus or acute and subacute peripheral neuropathy. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Disabilities claimed as due to exposure to Agent Orange or another toxin

The Board finds the preponderance of the evidence to show that the Veteran was not exposed to Agent Orange or another herbicide agent during active service. The Veteran had no service in Vietnam. He claims being exposed to a white powder from a barrel in the back of a mail truck during service, and has at times claimed this was Agent Orange. The Veteran initially asserted in writings that this powder was Agent Orange; however, at his Board hearing he stated that he did not know what the powder was, and he and his representative discussed the matter at length and indicated that without further research they had no way of substantiating that the Veteran was exposed to Agent Orange or another toxin. It is clear from this testimony that the Veteran was not competent to identify Agent Orange, so that he has proffered no evidence of probative value as to the identification of the white powder he has claimed to have been Agent Orange. 

Indeed, as noted above, the Board presently finds the Veteran's assertions of such exposure in the circumstance he alleges to be incredible. His prior flatly stated assertions that he was exposed to Agent Orange undermine his credibility and therefore further diminish the probative value of his statements. The Veteran indicates that he had a skin reaction all over his body due to the claimed Agent Orange or other toxin; however, he is not medically competent to assert this cause and effect. The service treatment records indicate that the full-body rash was due to a fungal infection; thus preponderance of the competent medical evidence shows that the skin condition was not a reaction to a toxin. The Veteran has described no other incidents of being exposed to a chemical herbicide or other toxin during active service. 

For these reasons the Board finds that the preponderance of the evidence shows that the Veteran was not at least as likely as not exposed to Agent Orange or another herbicide agent listed at 38 U.S.C.A. §  1116, or another unidentified toxin, in the back of a mail truck during active service. As a result, the Board finds that a presumption of service connection for type II diabetes mellitus or peripheral neuropathy based on exposure to Agent Orange or another herbicide agent or an unidentified toxin during Vietnam-era service is not warranted. 

Additionally, in large part because there is no competent evidence that the Veteran was exposed to Agent Orange or another listed herbicide agent during his Vietnam era service, the preponderance of the evidence is against the claims of service connection for disability of the throat, claimed as cancer due to exposure to Agent Orange or another toxin, service connection for a growth in the nasal cavity, claimed as a result of exposure to Agent Orange or another toxin, and service connection for pain in the hands, claimed as cancer due to exposure to Agent Orange or another toxin. 
The Veteran has not alleged continuous symptoms since service of these disabilities, or identified any other incident of service to which he claims they are related. Nor are there any findings in the service treatment records to indicate that current disability of the nose or throat, or pain in the hands, may be related to active service. The Board has carefully reviewed the evidence of record in light of the fact that the Veteran's September 1974 service discharge examination was not completed with respect to clinical findings or summary findings of the Veteran's condition at exit from service. However, as there is no evidence or contention that these conditions are related to service, other than as a result of claimed exposure to Agent Orange or another unidentified toxin in a damaged drum in the back of a mail truck, the preponderance of the evidence is against these claims. 

Further, from the Veteran's hearing testimony and medical evidence of record it appears that the Veteran does not have cancer of the throat or nose, but rather has benign growths in these areas. There is no diagnosis of throat or nose cancer in the medical evidence of record or in any evidence identifiable by the Veteran or his representative; it is not plausible that such a diagnosis could have been rendered with no known documentation of it. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims for service connection for disability of the throat, claimed as cancer due to exposure to Agent Orange or another toxin, and service connection for pain in the hands, claimed due to exposure to Agent Orange or another toxin. 

The Veteran further has claimed service connection for several disabilities as secondary to type II diabetes mellitus. As discussed above, a presumption of service connection for type II diabetes mellitus is not warranted because there is no evidence to show and no contention that diabetes was manifested within one year after discharge from service, and the preponderance of the evidence indicates that the Veteran was not exposed to Agent Orange or another listed herbicide agent during active service. As noted above, the claim that the Veteran was exposed to a toxin in the back of a mail truck is not capable of substantiation. There is no evidence and no contention that type II diabetes mellitus began during service or is otherwise related to any incident of service (other than claimed exposure to Agent Orange or another unidentified toxin). As a result, the Board finds that the preponderance of the evidence is against the claim for service connection for type II diabetes mellitus, and that service connection for this disability is not warranted. 

In summary, the Board finds that the preponderance of the evidence is against claims for the following disabilities, for which the claimed link to active service is exposure to Agent Orange or another unidentified toxin, which in turn is claimed to have caused the Veteran's type II diabetes mellitus: (1) service connection for vision problems, diagnosed as retinal neuropathy at VA treatment in February 2007, and claimed as secondary to type II diabetes mellitus, and (2) to the extent the Veteran asserts that he has neurological disability secondary to diabetes mellitus that is in turn related to Agent Orange, as opposed to his claim that pain in the hands is directly a result of exposure to Agent Orange or another toxin, service connection for pain in the hands. 

Also, the Veteran generally contends that he has experienced loss or loss of use of a creative organ as a result of diabetes mellitus, and that the criteria for SMC are therefore met. See 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1). 

SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s) and 38 C.F.R. §§ 3.350, 3.352. 

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1), SMC may be paid for loss of use of a creative organ. Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ. The General Counsel has provided an opinion that SMC is awarded for either anatomical loss or loss of use of a creative organ. VAOPGCPREC 93-90; VAOPGCPREC 5-89. SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. See 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a). When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted. See 38 C.F.R. § 3.350(a)(1)(i-ii). 
VA treatment records indicate the Veteran has been treated for erectile dysfunction. 

As service connection for diabetes mellitus is denied in this decision, service connection for special monthly compensation based on use of loss of a creative organ as a manifestation of diabetes mellitus must also be denied. There is no other evidence or contention to indicate that the Veteran has loss of use of a creative organ that began during active service, is related to any incident of service, or is caused or aggravated by service-connected disability. As a result, the preponderance of the evidence is against the claim and SMC based on loss of use of a creative organ. Accordingly, SMC for loss of creative organ is not warranted.

For the reasons discussed above, the preponderance of the evidence is against the claims for service connection for (1) type II diabetes mellitus, claimed as due to exposure to Agent Orange or another toxin during active service, (2) service connection for vision problems, diagnosed as retinal neuropathy, claimed as secondary to type II diabetes mellitus; (3) special monthly compensation based on loss of use of a creative organ, claimed as due to type II diabetes mellitus; (4) service connection for a growth in the nasal cavity, claimed as cancer due to exposure to Agent Orange or another toxin; (5) service connection for disability of the throat, claimed as cancer due to exposure to Agent Orange or another toxin; (6) service connection for pain in the hands, claimed as cancer due to exposure to Agent Orange or another toxin, or as due to type II diabetes mellitus; and (7) service connection for disability of the throat, claimed as cancer due to exposure to Agent Orange or another toxin. For reasons discussed at length above, the Board finds that these claims are based on remote possibility and pure speculation and are not capable of substantiation. As a result, the benefit of the doubt doctrine is not for application in resolution of these claims. See 38 C.F.R. 3.102 (reasonable doubt is a balance of evidence or a substantial doubt within the range of probability and is to be distinguished from remote possibility or pure speculation); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Psychiatric disability as secondary to currently service-connected disabilities

The Veteran is in receipt of service connection for degenerative disc disease of the lumbar spine and radiculopathy, which are currently assigned a combined rating of 60 percent. At VA mental health treatment in September 2006 the Veteran was diagnosed as having PTSD and depression. 

A March 2008 VA mental health medication management treatment note reflects that the Veteran was being treated for "PTSD-related to Vietnam." While the treatment provider was apparently unaware that the Veteran did not have service in Vietnam, a depressive disorder not otherwise specified was diagnosed. The Veteran's pain assessment was 5/10. The Veteran was prescribed two psychiatric medications for depression.

At a June 2011 private psychological assessment, the examining psychologist noted that the Veteran was experiencing chronic pain in multiple anatomic sites including his low back and cervical spine. The Veteran was noted to walk with a pronounced limp and to use a cane for assistance. The pain in the low back was noted to radiate down both legs. An MRI was noted to show bulging discs in the low back. The Veteran reported pain of 7/8 on a 10-point scale (including pain due to nonservice-connected cervical spine disability) with peaks at 10. 

The psychologist opined that the Veteran experiences secondary anxiety and depressive symptomatology due to his pain condition. Symptoms included memory impairment. He had significant impairment in delayed recall. He was able to instantly recite four objects, but only remembered one of the objects after a twenty minute delay. His concentration, persistence and pace were assessed by having him recite serial sevens. He was unable to complete this task and appeared significantly impaired in this domain. Although he was alert, there was observed distractibility as he appeared to have a low level of concentration. The anxiety and depressive symptoms were described in detail. 

Psychological testing was found to be valid based on the profile of his responses and consistent with anxiety and depression related to pain. Depressive symptoms of chronic fatigue, sadness, listlessness, and appetite and sleep disturbance were consistent with pain, as well as possible anxiety symptoms of significant agitation, fear and apprehension, and inner turmoil. The diagnoses included pain disorder associated with both psychological factors and a general medical condition, chronic; major depressive disorder, recurrent, severe, without psychotic features; a generalized anxiety disorder; and rule out PTSD.

The private psychologist's opinion is of significant probative value. While the examiner was apparently cautious on the matter of whether a diagnosis of PTSD was appropriate, other diagnoses are carefully reasoned and the psychological testing included validation of responses. The results of the psychological testing lend credibility to the Veteran's reported symptoms of depression and anxiety. As a result, the Board affords the findings of this examining psychologist to be of significant probative value.

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

There is essentially no evidence against the claim for service connection for an acquired psychiatric disorder as secondary to service-connected degenerative disc disease and low back disability, and each of the three required elements for secondary service connection are met. See Wallin v. West, 11 Vet. App. 509, 512 (1998). Accordingly, entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected degenerative disc disease and radiculopathy, diagnosed as a pain disorder, a depressive disorder and a generalized anxiety disorder, and including symptoms of memory loss, is warranted. Affording the benefit of the doubt in favor of the Veteran, this is intended as a full grant of the claim for service connection for an acquired psychiatric disorder as secondary to service-connected disability and a full grant of the claim for service connection for memory loss. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder as secondary to service-connected degenerative disc disease and radiculopathy, diagnosed as a pain disorder, a depressive disorder and a generalized anxiety disorder, and including symptoms of memory loss, is granted. 

Service connection for type II diabetes mellitus, claimed as due to exposure to Agent Orange or another toxin during active service, is denied.

Service connection for vision problems, diagnosed as retinal neuropathy, claimed as secondary to type II diabetes mellitus, is denied.

Special monthly compensation based on loss of use of a creative organ, claimed as due to type II diabetes mellitus, is denied.

Service connection for a growth in the nasal cavity, claimed as cancer due to exposure to Agent Orange or another toxin, is denied.

Service connection for disability of the throat, claimed as cancer due to exposure to Agent Orange or another toxin, is denied.

Service connection for disability manifested by pain in the hands, claimed as due to exposure to Agent Orange or another toxin or type II diabetes mellitus, is denied.
 

REMAND

In a letter dated in July 2011, the Veteran's then representative identified relevant records of VA treatment at the Hunter Holmes McGuire VA Medical Center from November 2007 to November 2009. In a separate letter dated in July 2011, the representative identified relevant VA records of treatment at the Beckley VA Medical Center from March 14, 2008, to June 15, 2011. Since the most recent records of VA treatment were received in December 2009, and the most recent supplement statement of the case was issued in June 2010, it is evident that not all of the identified relevant records of VA treatment have been obtained or considered. The RO must seek to obtain the identified additional relevant records of VA treatment. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran claims that an incident that occurred on November 10, 1971, in Japan (November 9th U.S. time) is a PTSD stressor. Specifically, he claims to have been attacked while in a military vehicle during a riot in Japan on November 10, 1971. He has submitted newspaper articles pertaining to the riots. However, a letter in the Veteran's service personnel files dated November 15, 1971, indicating that as of that date he was relieved from duty as a Marine Corps Postal Clerk at Camp Lejeune, North Carolina, effective November 15, 1971, by reason of his transfer to the 3rd Marine Division. 

As the evidence as it exists at this time indicates that the described stressor did not occur as described, and that the circumstances of the Veteran's service were not as he describes them at that time, the Board finds a VA examination and opinion as to the claim for service connection for PTSD is not warranted at this time. See 38 U.S.C.A. §§ 1154(a), 5103A(d); 38 C.F.R. § 3.304(f). 

Given these factors, the RO must ascertain whether the Veteran wishes to continue the appeal for service connection for PTSD in light of this negative evidence and the fact that the Veteran has been granted service connection for psychiatric disability as secondary to service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), (holding that when it is not possible to separate the effects of the service-connected condition and the non-service-connected condition, VA regulations at 38 C.F.R. § 3.102 , require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition) and 38 C.F.R. § 4.130 Schedule of Ratings - Mental Disorders (providing a single General Rating Formula for Mental Disorders including inter alia, PTSD, major depressive disorder, generalized anxiety disorder, and anxiety disorder not otherwise specified). 

If the Veteran continues to seek service connection for PTSD, the RO must seek to obtain more legible copies of the Veteran's service personnel file, many pages of which are only legible for 1/2 or less of the page. See 38 U.S.C.A. § 5103A(a)-(c).

Service treatment records show that during active service, in June 1974, the Veteran was treated for a small papular rash on his entire body, in blotches. The record of treatment includes the notation "Will do KOH-'+' for fungus. He had no known allergies. The impression was a fungal infection. Service treatment records also reflect treatment for more limited fungal infections in May 1971 (feet) and June 1971 (jock rash). The Veteran now asserts that he has had symptoms similar to what he experienced in June 1974 recurrently from active service forward. A VA dermatological examination and opinion as to whether the Veteran has a current skin disability that began during service or is related to any incident of service is required. See 38 U.S.C.A. § 5103A(d).

At the dermatological examination the examiner must also examine the Veteran's claimed scar of the left arm and determine whether the scar is consistent with an in-service knife wound of the type and age described by the Veteran. Id.

A May 1971 service treatment record indicates that the Veteran had pain in his legs, and pain in his left foot left foot for one week. Among the diagnoses was tinea pedis. Also, his service-connected sciatica involves pain in the lower extremities. A January 2010 VA examiner has indicated that the Veteran related that pain from his sciatica radiates to his feet. A VA examination as to the nature and etiology of the Veteran's claimed bilateral foot pain, to include whether it began during service, is related to any incident of service, or is attributable to or part and parcel of service-connected disability is required. See 38 U.S.C.A. § 5103A(d).

Finally, a VA examination and opinion as to whether the Veteran is unable to secure or maintain a substantially gainful occupation as a result of his service-connected disabilities is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for low back disability or radiculopathy of the left or right lower extremities during the period from January 2007 through the present time. Additionally request the Veteran to identity all records of VA and non-VA health care providers who have treated him for psychiatric disability, a skin disability involving a rash, fungal infection or purple blotches, a scar of the left arm, or foot disability involving foot pain from active service forward.

(a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any relevant identified records that have not been previously received from each health care provider the Veteran identifies. 

(b) To the extent they have not been previously obtained or received, the records sought must include records of treatment at the Hunter Holmes McGuire VA Medical Center from November 2007 to November 2009, and records of treatment at the Beckley VA Medical Center from March 14, 2008, to June 15, 2011. 

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. Ask the Veteran and his representative whether the appeal as to service connection for psychiatric disability is satisfied by the grant of service connection for psychiatric disability as secondary to service-connected degenerative disc disease of the lumbar spine and sciatica, or whether he instead wishes to continue the bifurcated appeal as to service connection for PTSD. If the Veteran seeks to withdraw the appeal, obtain verification of the withdrawal from the Veteran or his representative.

(a) In so doing, contact the Veteran and his representative and inform them of a service personnel record a letter in the Veteran's service personnel file dated November 15, 1971, indicating that as of that date he was relieved from duty as a Marine Corps Postal Clerk at Camp Lejeune, North Carolina, effective November 15, 1971, by reason of his transfer to the 3rd Marine Division. Provide them with a copy of the November 15th, 1971, letter. Inform them that this appears to contradict the Veteran's account of having come under attack while in a vehicle during a riot in Japan on November 10, 1971.

(b) If the Veteran wishes to continue his appeal for service connection for PTSD, contact all necessary sources to obtain a more legible copy of his service personnel records. Many of the pages in the personnel file are legible for only 1/2 or less of the page. If in seeking the records the RO determines that more legible records cannot be obtained because it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, document this fact in the claims file. 
  
3. Once all available relevant medical records have been received, arrange for a VA examination with an appropriate clinician to determine whether the Veteran's service-connected degenerative disc disease of the lumbar spine, radiculopathy of the left and right lower extremities, pain disorder, depressive disorder, and generalized anxiety disorder, and any other disability for which service connection is granted, render him unable to secure or follow a substantially gainful occupation. 

The examiner will additionally be requested to provide a medical opinion as to disability of the Veteran's feet.

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must take a complete history from the Veteran, including his level of education and his occupational history.

(d) The examiner must set forth all clinical findings with respect to the Veteran's service-connected disabilities that are relevant to determining whether he is able to secure or follow a substantially gainful occupation.

(e) The examiner must examine the Veteran's feet, and state all disorders of the feet currently present. The examiner must be referenced to a May 1971 service treatment record that indicates that the Veteran had pain in his legs, and pain in his left foot for one week. Among the diagnoses was tinea pedis. Also, his service-connected sciatica involves pain in the lower extremities. A January 2010 VA examiner has indicated that the Veteran related that pain from his sciatica goes into his feet. The examiner must provide an opinion as to whether each diagnosed disorder of the foot found is related to service, is caused or aggravated by service-connected sciatica or degenerative disc disease of the lumbar spine, or is a symptom of service-connected sciatica.

(f) The examiner must provide an opinion as to whether the Veteran's service-connected degenerative disc disease of the lumbar spine, radiculopathy of the left and right lower extremities, pain disorder, depressive disorder, and generalized anxiety disorder, and any other disability for which service connection is granted, render him unable to secure or follow a substantially gainful occupation.

(g) If the examiner finds that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities, he must provide a time frame during which the Veteran became unemployable.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

4. Once all available medical records have been received, arrange for a VA dermatologic examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a current skin disability that began during active service or is related to any incident of service.

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(d) The examiner must be informed that the Board has made a finding of fact that it is unlikely that the Veteran was exposed to a white powder consisting of Agent Orange or another toxin in the back of mail truck during his period of active service.

(e) The examiner must be referenced to the service treatment records. Service treatment records show that during active service, in June 1974, the Veteran was treated for a small popular rash on his entire body, in blotches. The record of treatment includes the notation "Will do KOH-'+' for fungus. He had no known allergies. The impression was a fungal infection. Service treatment records also reflect treatment for more limited fungal infections in May 1971 (feet) and June 1971 (jock rash). The Veteran now asserts that he has had recurrent symptoms similar to what he experienced in June 1974 from active service forward. 

(f) The examiner must take a full relevant history from the Veteran. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this finding, with a fully reasoned explanation. 

(g) The dermatological examiner must also indicate whether the Veteran has a scar of the left arm and if so whether the scar is consistent in age and type with an in-service knife wound as described by the Veteran.

(h) The purpose of the examination is to determine whether the Veteran has a current skin disability that began during active service or is related to any incident of service.

(i) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner must provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

(j) If the examiner finds that he or she cannot provide a requested opinion without resort to pure speculation, he or she must so state, with a fully reasoned explanation for any such finding. Examples of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the field of medicine, or a lack of adequate medical information from which to form an opinion.

5. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time for response.

The SSOC must include consideration of the claim for a TDIU if a TDIU is not granted.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


